DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s preliminary amendment filed 07 September 2021 has been considered and entered.
Accordingly, claims 1-6, 8, 12, 13, 17-21, 23, 25-27, 30 and 31 are pending in this application. Claims 7, 9-11, 14-16, 22, 24, 28, and 29 are cancelled; claims 3, 8, 12, 13, 19, 23, 25-27, 30, and 31 are currently amended; claims 1, 2, 4-6, 17, 18, 20, and 21 are original. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 09/07/2021 and 06/16/2022  are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 8, 12, 13, 17-19, 23, 25, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen (US 2012/0072464 A1) in view of Knight et al. (US 2011/0231522 A1), hereinafter Knight.

As to claim 1, Cohen discloses a system for data deduplication and data merging wherein the system receives attributes associated with data sets, said attributes received from a plurality of sources (Fig. 1), the system including:
a data store that stores (Fig. 1, #120; Fig. 3, #330):
original attributes associated with existing data sets, the attributes including an identifier associated with each data set (Fig. 3, #400; Fig. 4; [0032], Input records are received and created in input records database having original attributes.);
merged sets of attributes (Fig. 1, #130; Fig. 3; #700; Fig. 7); and
an index associating the original attributes and the merged sets of attributes (Fig. 7; [0037]-[0039], The original attributes associated with each source and corresponding record are stored as merged records indexed on a common identifier, e.g. License Number.); and
a processing device configured to:
from a first source, receive new attributes associated with a data set, wherein the new attributes include a new identifier ([0028]; [0032], New attributes are received and compared existing attributes in the input store causing a merging and/or updating of original attributes.);
compare the new attributes with  attributes to determine a common identifier (Figs. 4, 6; [0028]; [0037], All input records are compared, e.g. based on similar license number, to determine a common identifier to group and try to merge on, e.g. based on a common license number shared among the input records.);
based on the new attributes, update a set of merged attributes associated with the common identifier ([0038]-[0040], A master record is selected as a set of merged attributes and the other records merged into.); and
store a new index record, or an updated index record, that associates the new attributes with the updated set of merged attributes associated with the common identifier (Figs. 6-7; [0041], A new or updated master record is stored in the master database.).
Cohen does not disclose to compare the new attributes with the merged sets of attributes to determine a common identifier [emphasis added].
However, Knight discloses compare the new attributes with the merged sets of attributes to determine a common identifier ([0079]-[0081], New input data’s attributes are compared to that of already stored master data in a reference database. The database including previously merged data provided from multiple different sources ([0066]; [0067]).)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Cohen with the teachings of Knight by modifying Cohen such existing already merged data sets in the master record database are compared to the new attributes of received input data being merged in Cohen as is similarly done with Knight. Said artisan would have been motivated to do so in order to update or backfill missing data in the records of Cohen by performing such comparison of existing merged data with new data in order to make the existing data from a previous merge more complete (Knight, [0081]).

As to claim 2, the claim is rejected for the same reasons as claim 1 above. In addition, Cohen, as previously modified with Knight, discloses wherein the processing device is further configured to:
translate the new attributes to a standardised format (Knight, [0064]; [0065]).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to further combine the teachings of Cohen with the teachings of Knight by further modifying Cohen such that the received input data of Cohen is cleansed as disclosed by Knight. Said artisan would have been motivated to do so in order to correct common typographical errors and standardize data such as known names (Knight, [0064]; [0065]).

As to claim 3, the claim is rejected for the same reasons as claim 1 above. In addition, Cohen, as previously modified with Knight, discloses wherein the data store includes:
a first database that includes original attributes received from the first source that are associated with existing data sets (Cohen, Figs. 3-4; [0031], E.g. master records database 700 storing original attributes, e.g. from an identified master record.); and
wherein the processing device is further configured to:
compare the new attributes with the stored original attributes associated with existing data sets received from the first source to determine a matching identifier (Cohen, Figs. 4, 6; [0028]; [0037], Input records from the input record database are compared, e.g. based on similar license number, to determine a common identifier to group and try to merge on, e.g. based on a common license number shared among the input records.);
determine a first delta as a difference between the new attributes and the original attributes associated with existing data sets received from the first source for the matching identifier (Cohen, [0039]; [0042], Field level rules are used to determine differences between the attributes.); and
based on the determined first delta, update stored original attributes in the first database associated with the matching identifier (Cohen, [0039]; [0040], Attributes are updated and stored.).

As to claim 6, the claim is rejected for the same reasons as claim 3 above. In addition, Cohen, as previously modified with Knight, discloses wherein the data store includes a main database that includes the merged sets of attributes (Cohen, Figs. 3 and 7), wherein the processing device is configured to:
compare attributes, including the original attributes and the new attributes, associated with the common identifier (Cohen, Figs. 4, 6; [0028]; [0037], All input records are compared, e.g. based on similar license number, to determine a common identifier to group and try to merge on, e.g. based on a common license number shared among the input records.);
select attributes of a select data set that has the least differences in attributes (Cohen, [0039]; [0042], Field level rules are used to determine differences between the attributes and select those meeting criteria. Knight, [0067]-[0069], Selection based on similarity and least differences) ; and
update the corresponding set of merged attributes associated with the common identifier based on attributes of the select data set (Cohen, [0039]; [0040], Attributes are updated and stored.).


As to claim 8, the claim is rejected for the same reasons as claim 1 above. In addition, Cohen, as previously modified with Knight, discloses wherein if a common identifier does not exist (Knight, [0080], E.g. in determining new data, i.e. that which has no common identifier and thus not an update.), the processing device is further configured to:
compare the new attributes with the merged sets of attributes to identify at least one matching attribute (Cohen, Figs. 4, 6; [0028]; [0037]; Knight, [0079]-[0081], As previously combined, the merged set of Cohen is compared with the new attributes. Comparison in Cohen identifies matching attributes.);
define a relationship between the new attributes and a set of merged attributes that includes the identified at least one matching attribute (Cohen, [0037], E.g. identifying a group of records.); and
receive one of:
a confirmation that the relationship is valid, whereupon the processing device is configured to update the set of merged attributes based on the new attributes (Cohen, [0037]; [0038], E.g. determining a master and merging; Knight, [0080], Similarly comparisons of Knight determine compare new attributes with merged in a core content database to distinguish between new content, i.e. rejection of valid relationship, and updates to content, i.e. confirmation of a valid relationship.); and
a rejection that the relationship is invalid, whereupon the processing device is configure to store, in the data store, the new attributes as a new set of attributes Cohen, [0037]; [0038], E.g. determining a master and merging; Knight, [0080], Similarly comparisons of Knight determine compare new attributes with merged in a core content database to distinguish between new content, i.e. rejection of valid relationship, and updates to content, i.e. confirmation of a valid relationship.).  

Furthermore, the claim recites “if a common identifier does not exist, the processing device is further configured to:…” [emphasis added]. I.e. the steps recited in the claim are only performed if a common identifier does not exist. However, parent claim 1 recites “compare the new attributes with the merged sets of attributes to determine a common identifier;
based on the new attributes, update a set of merged attributes associated with the common identifier; and
store a new index record, or an updated index record, that associates the new attributes with the updated set of merged attributes associated with the common identifier.” [emphasis added]. 
Claim 1 explicitly requires the determination of a common identifier and performing multiple actions associated therewith, i.e. the common identifier is required to exist as per parent claim 1. As such, it is unclear how the steps of claim 8 could possibly be performed since they would only occur “if a common identifier does not exist” which cannot happen based on the language of claim 1.  Accordingly, the steps recited in claim 8 do not require the claimed system to perform the claimed functionality since there is no situation based on the claims that would lead to the system performing the steps of claim 8 since claim 1 explicitly requires a common identifier to exist. Thus, the features of claim 8 do not carry patentable weight and need not be taught or rendered obvious by the prior art. See MPEP §2111.04.

As to claim 12, the claim is rejected for the same reasons as claim 1 above. In addition, Cohen, as previously modified with Knight, discloses wherein the processing device is configured to compare the new attributes with the merged sets of attributes to determine if the common identifier exists by:
comparing primary identifiers of the new attributes and the merged sets of attributes to identify matching primary identifiers (Cohen, [0037], e.g. comparing and identifying similar license numbers); and
comparing unique identifiers of the new attributes and the merged sets of attributes to identify matching unique identifiers thereby confirming that the matching primary identifiers include the common identifier (Cohen, [0037], e.g. comparing and identifying similar license numbers).

As to claim 13, the claim is rejected for the same reasons as claim 1 above. In addition, Cohen, as previously modified with Knight, discloses wherein the processing device is configured to compare the new attributes with the merged sets of attributes to determine if the common identifier exists by:
comparing primary identifiers of the new attributes and the merged sets of attributes and determining that a partial match of primary identifiers exists (Cohen, [0037], e.g. comparing and identifying similar license numbers); and
if the partial match meets a match threshold, comparing unique identifiers of the new attributes and the merged sets of attributes to identify matching unique identifiers thereby classifying the partial match as matching primary identifiers that include the common identifier (Cohen, [0037]; [0038], e.g. comparing and identifying similar license numbers, and selecting a master.).

As to claim 17, Cohen discloses a method for data deduplication and data merging, wherein the method is performed by a processing device in communication with a data store (Figs. 1 and 3), wherein the data store stores:
- original attributes associated with existing data sets, the attributes including an identifier associated with each data set, wherein the attributes are received from a plurality of data sources (Fig. 3, #400; Fig. 4; [0032], Input records are received and created in input records database having original attributes.);
- merged set of attributes (Fig. 1, #130; Fig. 3; #700; Fig. 7); and
-an index associating the original attributes and the merged set of attributes (Fig. 7; [0037]-[0039], The original attributes associated with each source and corresponding record are stored as merged records indexed on a common identifier, e.g. License Number.)
wherein the method comprises:
- 	receiving new attributes associated with a data set, wherein the new attributes include a new identifier ([0028]; [0032], New attributes are received and compared existing attributes in the input store causing a merging and/or updating of original attributes.);
- 	comparing the new attributes with the  attributes to determine a common identifier (Figs. 4, 6; [0028]; [0037], All input records are compared, e.g. based on similar license number, to determine a common identifier to group and try to merge on, e.g. based on a common license number shared among the input records.);
- 	based on the new attributes, updating a set of merged attributes associated with the common identifier ([0038]-[0040], A master record is selected as a set of merged attributes and the other records merged into.); and
- 	storing a new index record, or an updated index record, that associates the new attributes with the updated set of merged attributes associated with the common identifier (Figs. 6-7; [0041], A new or updated master record is stored in the master database.).
Cohen does not disclose to compare the new attributes with the merged sets of attributes to determine a common identifier [emphasis added].
However, Knight discloses compare the new attributes with the merged sets of attributes to determine a common identifier ([0079]-[0081], New input data’s attributes are compared to that of already stored master data in a reference database. The database including previously merged data provided from multiple different sources ([0066]; [0067]).)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Cohen with the teachings of Knight by modifying Cohen such existing already merged data sets in the master record database are compared to the new attributes of received input data being merged in Cohen as is similarly done with Knight. Said artisan would have been motivated to do so in order to update or backfill missing data in the records of Cohen by performing such comparison of existing merged data with new data in order to make the existing data from a previous merge more complete (Knight, [0081]).

As to claim 18, the claim is rejected for the same reasons as claim 17 above. In addition, Cohen, as previously modified with Knight, discloses comprising translating the new attributes to a standardised format (Knight, [0064]; [0065]).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to further combine the teachings of Cohen with the teachings of Knight by further modifying Cohen such that the received input data of Cohen is cleansed as disclosed by Knight. Said artisan would have been motivated to do so in order to correct common typographical errors and standardize data such as known names (Knight, [0064]; [0065]).

As to claim 19, the claim is rejected for the same reasons as claim 17 above. In addition, Cohen, as previously modified with Knight, discloses wherein the data store includes a first database that includes original attributes received from the first source that are associated with existing data sets (Cohen, Figs. 3-4; [0031], E.g. master records database 700 storing original attributes, e.g. from an identified master record.); and
wherein the method further comprises:
- 	comparing the new attributes with the stored original attributes associated with existing data sets received from the first source to determine a matching identifier (Cohen, Figs. 4, 6; [0028]; [0037], Input records from the input record database are compared, e.g. based on similar license number, to determine a common identifier to group and try to merge on, e.g. based on a common license number shared among the input records.);
- 	determining a first delta as a difference between the new attributes and the original attributes associated with existing data sets received from the first source for the matching identifier (Cohen, [0039]; [0042], Field level rules are used to determine differences between the attributes.); and
based on the determined first delta, updating stored original attributes in the first database associated with the matching identifier (Cohen, [0039]; [0040], Attributes are updated and stored.).

As to claim 23, the claim is rejected for the same reasons as claim 17 above. In addition, Cohen, as previously modified with Knight, discloses wherein if the new identifier does not match any identifier in the merged sets of attributes, the method further comprises storing, in the data store, the new attributes as a new set of attributes (Knight, [0080], As previously combined, the merged set of Cohen is compared with the new attributes. Comparison in Cohen identifies matching attributes. Comparisons of Knight determine compare new attributes with merged in a core content database to distinguish between new content, i.e. a new identifier does not match any in the merged sets of attributes.).  
Furthermore, the claim recites “if the new identifier does not match any identifier in the merged sets of attributes, the method further comprises storing, in the data store, the new attributes as a new set of attributes.” The claim is reciting a contingent limitation of a method and is thus not required to be performed. As such, the features of claim 23 do not carry patentable weight and need not be taught or rendered obvious by the prior art.  See MPEP §2111.04.

As to claim 25, the claim is rejected for the same reasons as claim 17 above. In addition, Cohen, as previously modified with Knight, discloses wherein the new index record, or updated index record, includes a source identifier associated with the new attributes (Cohen, Fig. 7; [0040], e.g. source system field 714). 

As to claim 26, claim is rejected for the same reasons as claim 17 above. In addition, Cohen, as previously modified with Knight, discloses receiving a query, from a node, in relation to an attribute (Knight, [0071]; [0080]; [0081], To perform comparisons to existing merged data in the database, the database must be queried for the attributes being compared and retrieval made to perform the comparison.); and
in response to the query retrieving, from the data store, at least one set of merged attributes (Knight, [0071]; [0080]; [0081], To perform comparisons to existing merged data in the database, the database must be queried for the attributes being compared and retrieval made to perform the comparison.).


Allowable Subject Matter
Claims 4, 5, 20, 21, 27, 30, and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
While Knight discloses using a hierarchy of data sources to determine and select differences between attributes based on comparisons (Fig. 5; [0034]-[0036], i.e. data sources are placed in a hierarchy establishing reliability and attributes selected based thereon.), Knight does not disclose or render obvious determining a second delta using the hierarchy from selected differences in attributes determined from a comparison of the updated stored original attributes as claimed in claims 4, 20, and 27. 
	Claims 5 and 21 depend from claims 4 and 20 respectively and are thus include allowable subject matter by virtue of their respective dependencies therefrom.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Attarde et al. (US 2015/0261792 A1) discloses deduplicating database records and querying the deduplicated, i.e. merged, database records (Fig. 5).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E RICHARDSON whose telephone number is (571)270-1917. The examiner can normally be reached Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on (571) 272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James E Richardson/             Primary Examiner, Art Unit 2167